           Case 1:19-cv-00518-RP Document 21-2 Filed 07/24/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS

 SERVICE LLOYDS INSURANCE
 COMPANY                                           §
                                                   §
         Plaintiff,                                §
 V.                                                §         CIVIL ACTION NO. 1:I9-CV-518
                                                   §
 NORTH AMERICAN RISK SERVICES, §
 INC.                                              §

        Defendant/Third-Party Plaintiff, §
                                                   §
V.



TEE & GEE GROUP, LLC;
CORECARE MANAGEMENT; AND
PRIME HEALTH SERVICES, INC.,

        Third-Party Defendants.

                                  CERTIFICATE OF SERVICE

        I, Martin S. Schexnayder, hereby certify that I am employed by Winget, Spadafora &

Schwartzberg, LLP, and am of such age and discretion as to be competent to serve papers. I
further certify that on this date I caused a copy of the Motion for Entry of Default, Affidavit in

Support of Motion for Entry of Default and proposed Entry of Default to be placed in a postage-

paid envelope addressed to the defendant, at the address stated below, which is the last known

addresses of said defendant, and deposited said envelopes in the United States mail by both

regular and certified mail, return receipt requested.

        Prime Health Services, Inc.
        331 Mallory Station Rd.
        Franklin, TN 37067
             Case 1:19-cv-00518-RP Document 21-2 Filed 07/24/19 Page 2 of 2




                                            Respectfully submitted,


                                            WINGET,SPADAFORA &
                                            SCHWARTZBERG, LLP


                                            By:    /s/ Martin S. Schexnavder
                                                   Martin S. Schexnayder
                                                   State Bar No. 17745610
                                                   Federal Bar No 15146
                                                   Schexnayder. M(%wssllp. com

                                            ATTORNEY IN CHARGE FOR DEFENDANT
                                            NORTH AMERICAN RISK SERVICES, INC.

OF COUNSEL:

WINGET, SPADAFORA & SCHWARTZBERG, LLP
Two Riverway, Suite 725
Houston, Texas 77056
Telephone: 713-343-9200
Facsimile:    713-343-9201




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has been
duly and properly served upon all counsel herein in accordance with the Texas Rules of Civil
Procedure,on thisthe 24thdayofJuly, 2019.
Anthony Icenogle
State Bar No. 10382948
ICENOGLE& BOGGINS,P.L.L.C.
6805 N. Capital of Texas Hwy., Ste. 220
Austin, Texas 78731
Anthony(S), icenoglefirm. com

Diane Dawley
Lewis Brisbois
Diane. dawleyfSilewisbrisbois. com



                                                  /s/ Martin S. Schexnayder
                                                  Martin S. Schexnayder
